


Exhibit 10.1




STOCK EXCHANGE AGREEMENT



          This STOCK EXCHANGE AGREEMENT (this “Agreement”) is dated as of April
27, 2007, by and among Material Technologies, Inc., a Delaware corporation
(“Matech”) and Rocket City Automotive Group, Inc., a Florida corporation
(“RCAU”).

          WHEREAS, RCAU and Matech have determined that it is in the best
interest of the each of them and their shareholders to arrange for the exchange
of 4,000,000 shares of RCAU common stock for 10,000,000 shares of Matech common
stock. 

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



ARTICLE I

PURCHASE AND SALE OF COMPANY STOCK



          Section 1.1  Sale of Stock.  Subject to the terms and conditions
herein stated, Matech hereby agrees to purchase from RCAU 4,000,000 shares (the
“RCAU Shares”) of the common stock of RCAU, for a purchase price equal to
10,000,000 shares of the common stock of Matech (the “Matech Shares,” and,
together with the RCAU Shares, the “Securities”).  All of the Securities shall
be restricted shares, and shall bear appropriate legends as required by law.

          Section 1.2  Exchange.  On the Closing Date, Matech shall deliver to
RCAU a certificate, registered in the name of RCAU, representing 10,000,000
shares of Matech, and RCAU shall deliver to Matech one certificate, registered
in the name of Matech, representing 4,000,000 shares each of RCAU common stock.

          Section 1.3  Closing.  The closing of the transactions referred to in
Section 1.1 hereof (the “Closing”) shall take place as of the date hereof, or at
such other time as the parties may agree upon.  Such time and date are herein
referred to as the “Closing Date.” 



ARTICLE II

REPRESENTATIONS OF MATECH



          Matech represents and warrants to RCAU as follows:

          Section 2.1  Matech Shares.  All of the shares of capital stock of
Matech have been duly authorized.  The Matech Shares are free and clear of any
liens or encumbrances of any type or nature whatsoever, and Matech has full
right, power and authority to exchange the Matech Shares for RCAU shares without
qualification. 






--------------------------------------------------------------------------------





          Section 2.2.  Corporate Status.  Matech is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is licensed or qualified as a foreign corporation in all states
in which the nature of their respective businesses or the character or ownership
of their respective properties makes such licensing or qualification necessary.

          Section 2.3  Authorization and Validity of Agreement.  Matech has full
power and authority (corporate or otherwise) to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Matech and, assuming the due execution of this Agreement by RCAU,
is a valid and binding obligation of Matech, enforceable against Matech in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization and similar laws
affecting the enforcement of creditors' rights generally and to general
equitable principles.

          Section 2.4  Consents and Approvals; No Violations.  The execution and
delivery of this Agreement by Matech and the consummation by Matech of the
exchange of the Securities as contemplated herein and the other transactions
contemplated hereby (a) will not violate the provisions of the Articles of
Incorporation or bylaws of Matech, (b) will not violate any statute, rule,
regulation, order or decree of any public body or authority by which Matech is
bound or by which any of their respective properties or assets are bound, and
(c) will not result in a violation or breach of, conflict with, constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, payment or acceleration) under, or result in
the creation of any encumbrance upon any of the properties or assets of Matech
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, franchise, permit, agreement, lease, franchise agreement or
any other instrument or obligation to which Matech is a party, or by which they
or any of its properties or assets may be bound. 



ARTICLE III

REPRESENTATIONS OF RCAU



          RCAU represents and warrants to Matech as follows:

          Section 3.1  RCAU Shares.  All of the shares of capital stock of RCAU
have been duly authorized.  The RCAU Shares are free and clear of any liens or
encumbrances of any type or nature whatsoever, and RCAU has full right, power
and authority to exchange the RCAU Shares for Matech shares without
qualification. 

          Section 3.2.  Corporate Status.  RCAU is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and is licensed or qualified as a foreign corporation in all states
in which the nature of their respective businesses or the character or ownership
of their respective properties makes such licensing or qualification necessary.

          Section 3.3  Authorization and Validity of Agreement.  RCAU has full
power and authority (corporate or otherwise) to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement





--------------------------------------------------------------------------------





has been duly executed and delivered by RCAU and, assuming the due execution of
this Agreement by RCAU, is a valid and binding obligation of RCAU, enforceable
against RCAU in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization and similar laws affecting the enforcement of creditors' rights
generally and to general equitable principles.

          Section 3.4  Consents and Approvals; No Violations.  The execution and
delivery of this Agreement by RCAU and the consummation by RCAU of the exchange
of the Securities as contemplated herein and the other transactions contemplated
hereby (a) will not violate the provisions of the Articles of Incorporation or
bylaws of RCAU, (b) will not violate any statute, rule, regulation, order or
decree of any public body or authority by which RCAU is bound or by which any of
their respective properties or assets are bound, and (c) will not result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation, payment or acceleration) under, or result in the creation of any
encumbrance upon any of the properties or assets of RCAU under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease, franchise agreement or any other instrument
or obligation to which RCAU is a party, or by which they or any of its
properties or assets may be bound. 



ARTICLE IV

INVESTMENT AND PURCHASER REPRESENTATIONS



          Section 4.1.  Investment Representations.  Each of Matech and RCAU
hereby represents and warrants to the other that:

                    (a)       Each has such knowledge and experience in
financial and business matters so as to be capable of evaluating and
understanding, and has evaluated and understood, the merits and risks of their
respective investment in Matech and RCAU, as applicable (“the Companies”) and
the acquisition of securities by Matech and RCAU, and each has been given the
opportunity to (i) obtain information and to examine all documents relating to
the Companies and the Companies’ business, to (ii) ask questions of, and to
receive answers from, the Companies concerning the Companies, the Companies’
business and the terms and conditions of an investment in the Companies, and to
(iii) obtain any additional information, to the extent the Companies possess
such information or could acquire such information without unreasonable effort
or expense, necessary to verify the accuracy of any information previously
furnished.  All such questions have been answered to each of Matech’s and RCAU’s
full satisfaction, and all information and documents, records and books
pertaining to an investment in the Companies which each has requested have been
made available to each.

                    (b)       Each of Matech and RCAU is able to bear the
substantial economic risks of it’s investment in the Companies and the purchase
of securities of the Companies in that, among other factors, each can afford to
hold securities of the respective Company for an indefinite period and can
afford a complete loss of it’s investment in the respective Company.





--------------------------------------------------------------------------------





                    (c)       No material adverse change in either Matech’s or
RCAU’s financial condition has taken place during the past twelve (12) months,
and each will have sufficient liquidity with respect to its respective net worth
for an adequate period of time to provide for it’s needs and contingencies.

                    (d)       Each of Matech and RCAU is relying on the
representations and warranties contained herein, and on the information provided
by the Companies with respect to an investment in the Companies and the
acquisition of securities of the Companies, and has neither received nor relied
on any communication from any person or party other than the Companies with
respect to the Shares of such Company.

                    (e)       Each of Matech and RCAU recognizes that
investments in the Companies involve substantial risks in that, among other
factors: (i) successful operation of each Company depends on factors beyond the
control of that Company; (ii) an investment in each Company is a speculative
investment and involves a high degree of risk of loss; (iii) each Company is
engaged in an industry which is highly competitive and subject to substantial
risks relating to rapid technological change, fierce competition, uncertain
markets and an uncertain customer base; (iv) retention of key employees is
critical to each Company’s business; (v) each Company has a limited amount of
working capital available to it; and (vi) there may be no liquid and significant
public market for securities of either Company acquired by a party hereunder
and, accordingly, it may not be possible to liquidate an investment in either
Company in case of immediate need of funds or any other emergency, if at all. 
Each party has taken full cognizance of, and understands, such risks and has
obtained sufficient information to evaluate the merits and risks of an
investment in the Companies and the acquisition of securities of the Companies.

                    (f)       Each of Matech and RCAU confirms that none of the
Companies’ officers nor any of the Company’s agents have made any warranties
concerning an investment in either Company, including, without limitation, any
warranties concerning anticipated financial results, or the likelihood of
success of the operations, of either Company, other than those representations
and warranties contained in this Agreement.

                    (g)       Securities of the Companies are acquired by Matech
and RCAU for each of its own account, for investment and not with a view to, or
in connection with, any public offering or distribution of the same and without
any present intention to sell the same at any particular event or
circumstances.  Neither party has an agreement or other arrangement with any
person to sell, transfer or pledge any part of securities of the Companies which
would guarantee such party any profit or provide any guarantee to such party
against any loss with respect to securities of the Companies.

                    (h)       Each party understands that no federal, state or
other governmental agency of the United States or any other territory or nation
has passed on or made any recommendation or endorsement of an investment in
securities of the Companies.

                    (i)       Each party understands that securities of the
Companies have not been registered under the United States Securities Act of
1933, as amended (the “Act”) or applicable state or other securities laws, and
securities of the Companies are offered and sold under an






--------------------------------------------------------------------------------





exemption from registration provided by such laws and the rules and regulations
thereunder; further, each party understands that none of the Companies is under
no obligation to register securities of the Companies or to comply with any
applicable exemption under any applicable securities laws with respect to
securities of the Companies.  Each party must bear the economic risks of an
investment in the Companies for an indefinite period of time because it is not
anticipated that there will be any market for securities of the Companies and
because securities of the Companies cannot be resold unless subsequently
registered under applicable securities laws or unless an exemption from such
registration is available.  Each party also understands that the exemption
provided by Rule 144 under the Act may not be available because of the
conditions and limitations of such Rule, and that in the absence of the
availability of such Rule, any disposition by either party of any portion of
securities of the Companies may require compliance with some other exemption
under the Act.

                    (j)       Purchaser has been informed that legends referring
to the restrictions indicated herein are placed on the certificate(s) evidencing
securities of the Companies held by either Matech or RCAU.

                    (k)       Each of Matech and RCAU agrees that the foregoing
representations and warranties will survive the sale of securities of the
Companies to each, as well as any investigation made by any party relying on
same.       



ARTICLE V

SURVIVAL OF REPRESENTATIONS



          Section 5.1  Survival.  The representations and warranties of Articles
III and IV shall survive the termination of this Agreement for a period of two
years.



ARTICLE VI

MISCELLANEOUS



          Section 6.1   Expenses.   Except as otherwise provided in this
Agreement, each party to this Agreement will bear its respective fees and
expenses incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and the transactions contemplated herein.   If
this Agreement is terminated, the obligation of each party to pay its own fees
and expenses will be subject to any rights of such party arising from a breach
of this Agreement by another party.







--------------------------------------------------------------------------------





          Section 6.2   Waiver; Remedies Cumulative.   The rights and remedies
of the parties to this Agreement are cumulative and not alternative.  Neither
any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.   To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

          Section 6.3   Entire Agreement and Modification.   This Agreement
supersedes all prior agreements, whether written or oral, between the parties
with respect to its subject matter, and constitutes a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.   This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the party to be charged with
the amendment.

          Section 6.4   Assignments, Successors and No Third-Party Rights.   No
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other parties.  Subject to
the preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties.   Nothing expressed or referred to in this Agreement will be construed
to give any Person other than the parties to this Agreement any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement, except such rights as shall inure to a successor or
permitted assignee pursuant to this Section.

          Section 6.5   Severability.   If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

          Section 6.6   Construction.   The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation.   All references to “Articles” and “Sections”
refer to the corresponding Articles and Sections of this Agreement.

          Section 6.7   Time of Essence.   With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.






--------------------------------------------------------------------------------





          Section 6.8   Notices.   All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment, so long as such facsimile or e-mail is followed by a
copy sent by mail; or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested, to such address, facsimile number,
e-mail address or person as a party may designate by notice to the other
parties).

          Section 6.9  Governing Law; Consent to Jurisdiction.  (a)  The
interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of California applicable to
contracts made and to be performed entirely within the State of California.

                    (b)       Any proceeding, action, litigation or claim (a
“Proceeding”) arising out of or relating to this Agreement or any of the
transactions contemplated herein may be brought in the courts of the State of
California, County of Los Angeles, City of Santa Monica, or, if it has or can
acquire jurisdiction, in the United States District Court for the Central
District of California, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any of the  transactions contemplated
herein in any other court.   The parties agree that either or both of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the parties irrevocably to waive any
objections to venue or to convenience of forum.   Each party hereto hereby
consents to process being served in any such action or proceeding by the mailing
of a copy thereof to the address set forth opposite its name below and agrees
that such service upon receipt shall constitute good and sufficient service of
process or notice thereof.   Nothing in this paragraph shall affect or eliminate
any right to serve process in any other manner permitted by law.










--------------------------------------------------------------------------------





          Section 6.10  WAIVER OF JURY TRIAL.   THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.  TO THE EXTENT THIS JURY WAIVER IS NOT
ENFORCEABLE, THEN ANY DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE RESOLVED BY BINDING ARBITRATION CONDUCTED IN SANTA MONICA, CALIFORNIA UNDER
THE JAMS ARBITRATION RULES.

          Section 6.11  Execution of Agreement.   This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

          IN WITNESS WHEREOF, each of the parties has caused this Stock Purchase
Agreement to be executed all as of the day and year first above written.



Rocket City Automotive Group, Inc.,
a Florida corporation


By: ________________________
      Name:
      Title:









Material Technologies, Inc.,
a Delaware corporation


By: _____________________
      Name:
      Title:



 














--------------------------------------------------------------------------------